DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8/18/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… classifying the terminals into a terminal group based on location information of the terminals;
allocating transmit (Tx) power to an objective terminal and the other terminals in the terminal group based on the location information of the terminals;
 	adjusting the Tx power allocated to the terminal group; and
 	transmitting the allocated Tx power to the terminals,
 	wherein the objective terminal has a top priority in Tx power allocation.… in combination with other limitations recited as specified in claims 1, 8.



 	The second closest prior art Fehrenbach et al (USPN 2020/0092685) discloses a system and method for a base station to allocate resources to a group of UEs based on location of the UEs.  However, Fehrenbach fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art MolavianJazi et al (USPN 2020/0053724) discloses a system and method for base station to provide uplink transmit power allocation to UEs. However, MolavianJazi fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469